Mr. Justice Baldwin delivered the opinion of the court. The controversy is really to determine whether the plaintiffs shall be paid for the coal in question by the defendant, or whether the contention of the defendant is true that it had ceased its dealings with plaintiffs, and had actually bought the coal in question from Boedeker & Co., and had paid them for it,—and, therefore, whether the plaintiffs, in delivering it, were really delivering their own coal, or delivering for Boedeker & Co. The controversy is essentially one of fact. The testimony was conflicting, and the trial court had the benefit of personally observing the witnesses and hearing their testimony. Even if the court below erred in some of the propositions submitted to it, yet, under the Municipal Court Act, it is not the duty of this court to reverse the judgment of the court below if substantial justice has been done, as we find in this case it has been. Affirmed.